Exhibit 10.5
 

 
WARRANT
 
NO.  ___
mBeach Software, Inc.
       

WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M.
ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, mBeach Software, Inc., a corporation established in the
State of Florida (the “Company”), hereby agrees to sell upon the terms and on
the conditions hereinafter set forth, but no later than 5:30 p.m. on the
Expiration Date (as hereinafter defined), to H&H Group Associates LLC or
registered assigns (the “Holder”), under the terms as hereinafter set forth, for
10,770,694 fully paid and non-assessable shares of the Company’s ordinary shares
(the “Warrant Stock”), at a purchase price of $150,000, or $0.01393 per share
(the “Warrant Price”), pursuant to this warrant (this “Warrant”).  The number of
shares of Warrant Stock to be so issued and Warrant Price are subject to
adjustment in certain events as hereinafter set forth.  The term “Common Stock”
shall mean, when used herein, unless the context otherwise requires, the stock
and other securities and property at the time receivable upon the exercise of
this Warrant.
 
1. Exercise of Warrant.
 
a. The Holder may exercise this Warrant according to its terms by (i)
surrendering this Warrant, properly endorsed, to the Company at the address set
forth in Section 10, (ii) the subscription form attached hereto having then been
duly executed by the Holder (the “Form of Exercise”), and (iii) payment of the
purchase price being made to the Company for the number of shares of the Warrant
Stock specified in the subscription form, or as otherwise provided in this
Warrant, prior to 5:30 p.m. on June 23, 2013 (the “Expiration Date”).  Such
exercise shall be effected by the surrender of the Warrant, together with a duly
executed copy of the Form of Exercise, to Company at its principal office and
the payment to the Company of an amount equal to the aggregate Warrant Price for
the number of shares of Warrant Stock being purchased in cash, certified check
or bank draft.
 
 
1

--------------------------------------------------------------------------------

 
 
b. This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Stock.  If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form, in the name of the Holder, evidencing the right to
purchase the number of shares of Warrant Stock as to which this Warrant has not
been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer or President and the Secretary or Assistant Secretary of the
Company.  The term Warrant as used herein shall include any subsequent Warrant
issued as provided herein.
 
c. No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant.  The Company shall pay cash in lieu of
fractions with respect to the Warrants based upon the fair market value of such
fractional shares of Common Stock (which shall be the closing price of such
shares on the exchange or market on which the Common Stock is then traded) at
the time of exercise of this Warrant.
 
d. In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the Warrant Stock so purchased, registered in
the name of the Holder, shall be delivered to the Holder within a reasonable
time after such rights shall have been so exercised.  The person or entity in
whose name any certificate for the Warrant Stock is issued upon exercise of the
rights represented by this Warrant shall for all purposes be deemed to have
become the holder of record of such shares immediately prior to the close of
business on the date on which the Warrant was surrendered and payment of the
Warrant Price and any applicable taxes was made, irrespective of the date of
delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the opening
of business on the next succeeding date on which the stock transfer books are
open. The Company shall pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of shares of Common
Stock on exercise of this Warrant.
 
e. Notwithstanding the provisions of this Warrant, in no event shall the Warrant
be exercisable to the extent that the issuance of Common Stock upon the exercise
thereof, after taking into account the Common Stock then owned by the Holder and
its affiliates, would result in the beneficial ownership by the Holder and its
affiliates of more than 4.99% of the outstanding Common Stock of the
Company.  For purposes of this paragraph, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act.
 
2. Disposition of Warrant Stock and Warrant.
 
a. The Holder hereby acknowledges that this Warrant and any Warrant Stock
purchased pursuant hereto are, as of the date hereof, not registered: (i) under
the Securities Act of 1933, as amended (the “Act”), on the ground that the
issuance of this Warrant is exempt from registration under Section 4(2) of the
Act as not involving any public offering or (ii) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering; and that the Company’s reliance on the Section 4(2) exemption of the
Act and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder that it is acquiring
this Warrant and will acquire the Warrant Stock for investment for its own
account, with no present intention of dividing its participation with others or
reselling or otherwise distributing the same, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control.
 
 
2

--------------------------------------------------------------------------------

 
 
The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or Warrant Stock unless and until it shall first have given
notice to the Company describing such sale or transfer and furnished to the
Company either (i) an opinion, reasonably satisfactory to counsel for the
Company, of counsel (skilled in securities matters, selected by the Holder and
reasonably satisfactory to the Company) to the effect that the proposed sale or
transfer may be made without registration under the Act and without registration
or qualification under any state law, or (ii) an interpretative letter from the
Securities and Exchange Commission to the effect that no enforcement action will
be recommended if the proposed sale or transfer is made without registration
under the Act.
 
b. If, at the time of issuance of the shares issuable upon exercise of this
Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, the Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent and that any stock certificate delivered to the Holder of a
surrendered Warrant shall bear legends reading substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.
 
3. Reservation of Shares.  The Company hereby agrees that at all times there
shall be reserved for issuance upon the exercise of this Warrant such number of
shares of its Common Stock as shall be required for issuance upon exercise of
this Warrant.  The Company further agrees that all shares which may be issued
upon the exercise of the rights represented by this Warrant will be duly
authorized and will, upon issuance and against payment of the exercise price, be
validly issued, fully paid and non-assessable, free from all taxes, liens,
charges and preemptive rights with respect to the issuance thereof, other than
taxes, if any, in respect of any transfer occurring contemporaneously with such
issuance and other than transfer restrictions imposed by federal and state
securities laws.
 
4. Exchange, Transfer or Assignment of Warrant.  This Warrant is exchangeable,
without expense, at the option of the Holder, upon presentation and surrender
hereof to the Company or at the office of its stock transfer agent, if any, for
other Warrants of different denominations, entitling the Holder or Holders
thereof to purchase in the aggregate the same number of shares of Common Stock
purchasable hereunder.  Upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant shall promptly
be canceled.  This Warrant may be divided or combined with other Warrants that
carry the same rights upon presentation hereof at the office of the Company or
at the office of its stock transfer agent, if any, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued and signed by the Holder hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
5. Capital Adjustments.  This Warrant is subject to the following further
provisions:
 
a. If and whenever on or after the date hereof, the Company issues or sells, or
is deemed to have issued or sold, any shares of Common Stock or any Common Stock
Equivalents entitling any person to acquire shares of Common Stock (other than
Excluded Securities) for a consideration per share less than a price equal to
the Warrant Price in effect immediately prior to such issuance or sale, then
immediately after such issue or sale the Warrant Price then in effect shall be
reduced to an amount equal to such consideration per share.  Upon each such
adjustment of the Warrant Price hereunder, the number of shares of Warrant Stock
issuable upon exercise of this Warrant shall be adjusted to the number of shares
determined by multiplying the Warrant Price in effect immediately prior to such
adjustment by the number of shares of Warrant Stock issuable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product
thereof by the Warrant Price resulting from such adjustment.
 
“Common Stock Equivalents” shall mean any securities of the Company or any of
its subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock
 
“Excluded Securities” shall mean the issuance of: (a) securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Warrant, provided that such securities have not
been amended since the date of this Warrant to increase the number of such
securities or to decrease the exercise, exchange or conversion price of such
securities; and (b) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, including without limitation, the transaction contemplated with Skin
Cancer Scanning, Ltd., provided that any such issuance shall only be to a person
which is either an owner of, or an entity that is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities.
 
 
4

--------------------------------------------------------------------------------

 
 
b. If any recapitalization of the Company or reclassification of its Common
Stock or any merger or consolidation of the Company into or with a corporation
or other business entity, or the sale or transfer of all or substantially all of
the Company’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while this Warrant remains outstanding and unexpired,
then, as a condition of such recapitalization, reclassification, merger,
consolidation, sale or transfer, lawful and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the shares of
Common Stock immediately theretofore issuable upon the exercise of this Warrant,
such shares of capital stock, securities or other property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore issuable upon the exercise of this Warrant had such
recapitalization, reclassification, merger, consolidation, sale or transfer not
taken place, and in each such case, the terms of this Warrant shall be
applicable to the shares of stock or other securities or property receivable
upon the exercise of this Warrant after such consummation.
 
c. If the Company at any time while this Warrant remains outstanding and
unexpired shall subdivide or combine its Common Stock, the number of shares of
Warrant Stock purchasable upon exercise of this Warrant and the Warrant Price
shall be proportionately adjusted.
 
d. If the Company at any time while this Warrant is outstanding and unexpired
shall issue or pay the holders of its Common Stock, or take a record of the
holders of its Common Stock for the purpose of entitling them to receive, a
dividend payable in, or other distribution of, Common Stock, then (i) the
Warrant Price shall be adjusted in accordance with Section 5(f) and (ii) the
number of shares of Warrant Stock purchasable upon exercise of this Warrant
shall be adjusted to the number of shares of Common Stock that the Holder would
have owned immediately following such action had this Warrant been exercised
immediately prior thereto.
 
e. If the Company shall at any time after the date of issuance of this Warrant
distribute to all holders of its Common Stock any shares of capital stock of the
Company (other than Common Stock) or evidences of its indebtedness or assets
(excluding cash dividends or distributions paid from retained earnings or
current year’s or prior year’s earnings of the Company) or rights or warrants to
subscribe for or purchase any of its securities (excluding those referred to in
the immediately preceding paragraph) (any of the foregoing being hereinafter in
this paragraph called the “Securities”), then in each such case, the Company
shall reserve shares or other units of such securities for distribution to the
Holder upon exercise of this Warrant so that, in addition to the shares of the
Common Stock to which such Holder is entitled, such Holder will receive upon
such exercise the amount and kind of such Securities which such Holder would
have received if the Holder had, immediately prior to the record date for the
distribution of the Securities, exercised this Warrant.
 
f. Except as otherwise provided herein, whenever the number of shares of Warrant
Stock purchasable upon exercise of this Warrant is adjusted, as herein provided,
the Warrant Price payable upon the exercise of this Warrant shall be adjusted to
that price determined by multiplying such Warrant Price immediately prior to
such adjustment by a fraction (i) the numerator of which shall be the number of
shares of Warrant Stock purchasable upon exercise of this Warrant immediately
prior to such adjustment, and (ii) the denominator of which shall be the number
of shares of Warrant Stock purchasable upon exercise of this Warrant immediately
thereafter.
 
 
5

--------------------------------------------------------------------------------

 
 
g. The number of shares of Common Stock outstanding at any given time for
purposes of the adjustments set forth in this Section 5 shall exclude any shares
then directly or indirectly held in the treasury of the Company.
 
h. The Company shall not be required to make any adjustment pursuant to this
Section 5 if the amount of such adjustment would be less than one percent (1%)
of the Warrant Price in effect immediately before the event that would otherwise
have given rise to such adjustment.  In such case, however, any adjustment that
would otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one percent
(1%) of the Warrant Price in effect immediately before the event giving rise to
such next subsequent adjustment.
 
i. Following each computation or readjustment as provided in this Section 5, the
new adjusted Warrant Price and number of shares of Warrant Stock purchasable
upon exercise of this Warrant shall remain in effect until a further computation
or readjustment thereof is required.
 
6. Notice to Holders.
 
a. In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up.  Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.
 
 
6

--------------------------------------------------------------------------------

 
 
b. Whenever any adjustment shall be made pursuant to Section 5 hereof, the
Company shall promptly make a certificate signed by its Chairman, Chief
Executive Officer, President, Vice President, Chief Financial Officer or
Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificates to be mailed
(by first class mail, postage prepaid) to the Holder of this Warrant.
 
7. Loss, Theft, Destruction or Mutilation.  Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.
 
8. Warrant Holder Not a Stockholder.  The Holder of this Warrant, as such, shall
not be entitled by reason of this Warrant to any rights whatsoever as a
stockholder of the Company.
 
9. Notices.  Any notice required or contemplated by this Warrant shall be deemed
to have been duly given if transmitted by registered or certified mail, return
receipt requested, or nationally recognized overnight delivery service, to the
Company at its principal executive offices located at ____________, or to the
Holder at the name and address set forth in the Warrant Register maintained by
the Company.
 
10. Choice of Law.  THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
11. Jurisdiction and Venue.  The parties hereby irrevocably consent to the in
personam jurisdiction and venue of in a court in the State of New York. If there
is any litigation regarding the arbitration or otherwise relating to this
section 11, the parties hereto irrevocably consent to the jurisdiction of the
courts of the State of New York and of any federal court located in such State
in connection with any action or proceeding arising out of or relating to this
Warrant.  EACH PARTY HERETO WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF THIS WARRANT.
 
12. Registration of Shares.  Within 30 business days from the date the Warrant
is issued, the Company shall file with the Securities and Exchange Commission a
registration statement registering for resale the sale of the Warrant Stock as
well as the shares of common stock issuable upon the conversion of the 5%
Convertible Note being issued by the Company as of the date hereof
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officer, as of this
23rd day of June, 2010.
 
mBeach Software, Inc.
 
By: /s/ Yossi Biderman
 Name: Yossi Biderman
 Title:  Director
 
 
8

--------------------------------------------------------------------------------

 
 
FORM OF EXERCISE
(to be executed by the registered holder hereof)
 
 
 
 
The undersigned hereby exercises the right to purchase _________ ordinary shares
(“Common Stock”), of mBeach Software, Inc. evidenced by the within Warrant
Certificate for a Warrant Price of $______ per share and herewith makes payment
of the purchase price in full of $__________ in cash.  Kindly issue certificates
for shares of Common Stock (and for the unexercised balance of the Warrants
evidenced by the within Warrant Certificate, if any) in accordance with the
instructions given below.

 
 
Dated:____________________ , 20___ .
 




______________________________


Instructions for registration of stock




_____________________________
           Name (Please Print)


Social Security or other identifying Number:


Address:__________________________________
                      City/State and Zip Code
 


Instructions for registration of certificate representing
the unexercised balance of Warrants (if any)
 


_____________________________
Name (Please Print)
 
 
Social Security or other identifying Number: ___________


Address:____________________________________
                      City, State and Zip Code
 

9